DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/16/2021has been entered. Claims 1, 24-25, and 27-28 have been amended. Claims 17 and 22 were previously cancelled. Claims 1-16, 18-21 and 23-28 remain pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-9, 15-16, 18-21, 23-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (Pub. No.: US 2015/0366758 A1), hereinafter Noguchi. 
Regarding claim 1, Noguchi discloses (annotated fig. 15, 20, fig. 16B) a membrane (valve element 220) for use in connection with a closed system transfer device (abstract), the membrane comprising:
A body (see fig. 15) having a proximal portion opposite a distal portion along a 
A skirt extending radially outward from the distal portion such that a lip is formed between a transition between the proximal portion and the distal portion (see annotated fig. 15), the lip defined by a planar surface extending from the transition between the proximal portion and the distal portion to an outer edge of the skirt (see annotated fig. 15), the lip defining a proximal engagement surface and a distal engagement surface, wherein the distal engagement surface is oppositely disposed from the proximal engagement surface at a distalmost end of the lip relative to a vertical axis extending through the body (see annotated fig. 20), the distalmost end of the lip of the distal engagement surface configured for engagement with a membrane seat of the closed system transfer device (see fig. 20, distalmost end of the lip of the distal engagement surface engages with cap 88);
At least one well recessed (see annotated fig. 15, first space 231 fig. 20) in the distal portion and extending form a distal end of the distal portion in a proximal direction (see annotated fig. 15, proximal direction indicated by arrow D), thereby forming a channel within the distal portion (see annotated fig. 15 and fig. 16B), the channel having an open first end (see annotated fig. 15), a closed second end (see annotated fig. 15), and a pair of sidewalls between the open first end and the closed second end (see first space 231 formed by sidewalls of central protrusion 224 and first rib 225a, ¶ 0127, ln. 13-16); and
At least one slit (cut 222) extending through at least a portion of the body in a direction of a plane aligned along or parallel to the central axis (¶ 0118, ln. 2-5). 

    PNG
    media_image1.png
    550
    864
    media_image1.png
    Greyscale

Noguchi annotated fig. 15

    PNG
    media_image2.png
    458
    787
    media_image2.png
    Greyscale

Noguchi annotated fig. 20

Regarding claim 2, Noguchi discloses (annotated fig. 15) wherein the at least 
Regarding claim 4, Noguchi discloses (annotated fig. 15, 20) wherein the at least one well has an annular shape (first rib 225a extends continuously so as to have a ring shape ¶ 0119, ln. 6-8, see fig. 15 central protrusion 224 is circular, thus providing annular shape at least one well). 
Regarding claim 5, Noguchi discloses (fig. 20) wherein the at least one well comprises a plurality of wells (first space 231 and second space 232, ¶ 0127, ln. 11-17). 
Regarding claim 7, Noguchi discloses (annotated fig. 15) wherein the at least one slit extends through at least a portion of the distal portion of the body in a direction along the central axis (see annotated fig. 15, slit extends through entire body, ¶ 0118, ln. 2-5). 
	Regarding claim 8, Noguchi discloses (fig. 15) wherein the at least one slit is configured to be opened by a cannula during penetration of the cannula through the membrane and to close upon withdrawal of the cannula from the membrane (¶ 0058, ln. 4-16). 
Regarding claim 9, Noguchi discloses (annotated fig. 15) wherein the at least one slit is positioned on a raised area (central protrusion 224) that protrudes distally from the distal portion of the distal end (see annotated fig. 15, ¶ 0119, ln. 5-6). 
Regarding claim 15, Noguchi discloses (annotated fig. 15, 20) a retention ring (annular rib 225b) protruding in a distal direction from the distal portion of the distal end 
Regarding claim 16, Noguchi discloses wherein the retention ring is continuous in a circumferential direction about the central axis (see annotated fig. 15, fig. 20, ¶ 0119, ln. 6-8). 
Regarding claim 18, Noguchi discloses (fig. 15) wherein the retention ring has an annular shape (¶ 0119, ln. 6-8). 
Regarding claim 19, Noguchi discloses (fig. 15) wherein the proximal portion and the distal portion are monolithically formed together (¶ 0056, ln. 1-3). 
Regarding claim 20, Noguchi discloses (fig. 15, 20) wherein the body is symmetrical about the central axis (see fig. 15, 20). 
Regarding claim 21, Noguchi discloses (annotated fig. 15) wherein the lip is substantially perpendicular to the central axis (see annotated fig. 15). 
Regarding claim 23, Noguchi discloses (annotated fig. 15, 20) wherein a proximal end of the proximal portion has a planar surface (see proximal end of central protrusion 224 in the proximal portion). 
Regarding claim 24, Noguchi discloses (annotated fig. 15) wherein a distal end of the distal portion has a convex surface (see first rib 225a, fig. 15 has convex surface. 
Regarding claim 25, Noguchi discloses (annotated fig. 15) wherein a distal end of the distal portion has a planar surface (see distal end of central protrusion 224 in the distal portion). 
	Regarding claim 27, Noguchi discloses (annotated fig. 16B) where the proximal engagement surface is configured for engagement with a seat lip folded over the membrane in a radially inward direction (see annotated fig. 16B, proximal engagement 

    PNG
    media_image3.png
    443
    879
    media_image3.png
    Greyscale

Noguchi annotated fig. 16B

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandenburger et al. (Pub. No.: US 2005/0215943 A1).
Regarding claim 28, Brandenburger discloses (annotated fig. 1) a membrane (10) for use in connection with a closed system transfer device (abstract), the membrane comprising: 
a body having a proximal portion opposite a distal portion along a central axis 
a skirt (see circled section of annotated fig. 1) extending radially outward from the distal portion such that a lip (characterized by outer portion 11) is formed at a transition between the proximal portion and the distal portion (see annotated fig. 1), the lip defined by a planar surface extending from the transition between the proximal portion and the distal portion to an outer edge of the skirt (see annotated fig. 1), the lip defining an engagement surface at a distal end of the lip (see annotated fig. 1), the engagement surface configured for engagement with a membrane seat of the closed system transfer device to prevent axial movement of the membrane (see annotated fig. 1, engagement surface engages with lower section 2 of device ¶ 0029 ln. 1-7 and axial movement is prevented); 
at least one well recessed in the distal portion and extending from a distal end of the distal portion in a proximal direction, thereby forming a channel within the distal portion, the channel53A1388.DOCxPage 5 of 13Application No. 15/868,123 Paper Dated: July 16, 2021In Reply to USPTO Correspondence of April 27, 2021Attorney Docket No. 6905-1800119 (P-12084)having an open first end, a closed second end, and a pair of sidewalls extending between the open first end and the closed second end (see annotated fig. 1), said pair of sidewalls forming an open portion in the well wherein the open portion extends from one of the pair of sidewalls to another one of the pair of side walls (see annotated fig. 1); and 
at least one slit extending through at least a portion of the body in a direction of a plane aligned along or parallel to the central axis (¶ 0029, ln. 10-12), 
Wherein the membrane is configured to extend across and seal an inner cavity within the closed system transfer device (see fig. 1, ¶ 0029, ln. 1-4), and wherein the membrane seat retains the membrane from axially moving into the cavity (see fig. 1, ¶ 

    PNG
    media_image4.png
    545
    1042
    media_image4.png
    Greyscale

Brandenburger annotated fig. 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 1 above, in view of Paradis (US Patent No.: 5,921,264). 
Regarding claim 3, Noguchi fails to disclose wherein the at least one well is discontinuous in a circumferential direction about the central axis. 
Paradis teaches (fig. 10A) a membrane in the same field of endeavor comprising at least one well that is discontinuous in a circumferential direction about the central axis (see compression grooves 28-1 and 28-2 which form a discontinuous well col. 5, ln. 57-67).
It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 6, Noguchi fails to teach wherein the at least one well comprises a plurality of wells positioned at a same radius away from the central axis and separated from each other by at least one connecting rib. 
Paradis teaches (fig. 10A) a membrane in the same field of endeavor wherein the at least one well comprises a plurality of wells (compression grooves 28-1 and 28-2) positioned at a same radius away from the central axis (col. 5, ln. 57-67). The plurality of wells positioned at a same radius away from the central axis results in the plurality of wells separated from each other by at least one connecting rib. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one well of Noguchi such that it comprises a plurality of wells at a same radius away from the central axis and separated from each other by at least one connecting rib as taught by Paradis in order to provide a plurality of wells that provide a positive fluid seal (Paradis col. 5, ln. 57-67). 

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, as applied to claim 1 above, in view of Levy (Pub. No.: US 2011/0130740 A1).
Regarding claim 11, Noguchi fails to disclose wherein the at least one slit is a pair of slits intersecting each other at a midpoint of each slit. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one slit of Noguchi such that it is a pair of slits intersecting each other at a midpoint of each slit as taught by Levy in order to provide a membrane that yields more easily under the pressure of a cannula (Levy ¶ 0088, ln. 20-23).
Regarding claim 13, Noguchi in view of Levy fail to teach wherein the pair of slits intersect at a perpendicular angle. 
Levy teaches (fig. 10) wherein the pair of slits intersect at a perpendicular angle (crossed, see fig. 10, ¶ 0087 ln. 1-3, 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of slits of Noguchi in view of Levy such that they intersect at a perpendicular angle as taught by Levy in order to provide a membrane that yields more easily under the pressure of a cannula (Levy ¶ 0088, ln. 20-23).
Regarding claim 14, Noguchi in view of Levy fail to teach wherein the slits are arranged such that the cannula penetrates the slits through an intersection point of the slits. 
Levy teaches (fig. 10) wherein the slits are arranged such that the cannula penetrates the slits through an intersection point of the slits (¶ 0086, ln. 14-20).
It would have been obvious to one of ordinary skill in the art before the effective . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 9 above, in view of Ishiwata et al. (Pub. No.: US 2015/0112296 A1), hereinafter Ishiwata.  
Regarding claim 10, Noguchi fails to disclose wherein the raised area is arcuately shaped with an apex at the central axis of the membrane. 
Ishiwata teaches (fig. 7) a membrane (14) in the same field of endeavor wherein the raised area is arcuately shaped with an apex at the central axis (¶ 0039, ln. 4-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raised area of Noguchi such that it is arcuately shaped with an apex at the central axis of the membrane as taught by Ishiwata in order to allow any solution adhered to the surface of the injection needle to be wiped off (Ishiwata ¶ 0010, ln. 5-15).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, as applied to claim 1 above, in view of Brimhall et al. (US Patent No.: 5,242,393), hereinafter Brimhall.
Regarding claim 12, Noguchi fails to disclose wherein the at least one slit is three slits connected to one another at one of their end points.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one slit of Noguchi such that it is three slits connected to one another at one of their endpoints as taught by Brimhall in order to provide slits suitable to be opened by insertion of a cannula and reseals itself when the cannula is withdrawn (Brimhall col. 1, ln. 54-57). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 1 above, in view of Bonnal et al. (Pub. No.: US 2014/0174578 A1), hereinafter Bonnal.
	Regarding claim 26, Noguchi fails to disclose wherein an outer perimeter of the proximal portion has a radiused edge. 
	Bonnal teaches (fig. 4) a membrane (30) in the same field of endeavor wherein an outer perimeter of the proximal portion (upper membrane section 112) has a radiused edge (membrane shoulder 116) (¶ 0067, ln. 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noguchi such that that the outer perimeter of the proximal portion has a radiused edge, as taught by Bonnal in order to provide a membrane that is resilient and capable of undergoing longitudinal compression (Bonnal ¶ 0061, ln. 1-10). 

Response to Arguments
Applicant's arguments filed 12/16/2021, with respect to claims 1-16, 18-21 and 23-27 have been fully considered but are moot because the rejection relies on a different interpretation of the previously applied art. 
Claim 1 has been amended to recite “the distalmost end of the lip of the distal engagement surface configured for engagement with a membrane seat of the closed system transfer device to prevent axial movement of the membrane”. Applicant argues, page 8-10, that Noguchi does not teach this limitation. However, as discussed in the rejection above, Noguchi discloses a distalmost end of the lip of the distal engagement surface engages with cap 88. Accordingly, claim 1 is anticipated by Noguchi.
Regarding claim 27, page 11, applicant argues that Noguchi fails to teach a seat lip folded over the membrane in a radially inward direction. However, from fig. 16B of Noguchi, it is apparent that the seat lip of Noguchi covers or wraps over the membrane and is thus considered to be folded over the membrane in a radially inward direction. 
Applicant argues, page 11, that Noguchi fails to teach the membrane seat and seat lip comprise a single continuous member. However, under the broadest reasonable interpretation of this limitation of claim 27, Noguchi discloses that the membrane seat is a single continuous member and the seat lip is a single lip is a single continuous member, see rejection above. 
Applicant's arguments filed 12/16/2021, page 12-13, with respect to claim 28 have been fully considered but they are not persuasive. Applicant argues that Brandenburger does not teach a lip defined by a planar surface because the upper lip portion and lower lip portions of the membrane include indentations. However, as seen . 
Further, claim 28 recites “said pair of side walls forming an open portion in the well wherein the open portion extends from one of the pair of sidewalls to another pair of one of the side walls”. Applicant argues that sleeve-shaped portion 5 enters into the well. However, as discussed above, Brandenburger teaches an open portion extending between the pair of sidewalls. Claim 28 does not explicitly disclose that the open portion is empty or free of any other components. 
Accordingly, Brandenburger anticipates claim 28.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR 


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        


/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781